Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20          PageID.735     Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


JEFFERY PAYNE,

                    Petitioner,                 Case Number: 2:18-CV-10212
                                                HONORABLE DENISE PAGE HOOD
v.

DUNCAN MACLAREN,

                    Respondent.
                                         /

 OPINION AND ORDER DENYING PETITIONER’S MOTION TO STAY
PROCEEDINGS (ECF No. 11), DENYING PETITION FOR WRIT OF
HABEAS CORPUS, AND DENYING CERTIFICATE OF APPEALABILITY

      Michigan prisoner Jeffery Payne has filed a pro se petition for a writ of

habeas corpus under 28 U.S.C. § 2254, challenging his convictions for armed

robbery, Mich. Comp. Laws § 750.529, and possession of a firearm during the

commission of a felony, Mich. Comp. Laws § 750.227b. Payne seeks habeas relief

on the grounds that he was denied the effective assistance of trial and appellate

counsel.

      Payne has filed a motion to stay the petition to allow him to exhaust

additional claims in state court. Respondent has filed an answer in opposition to

the petition arguing that the petition is untimely. For the reasons set forth below,

the Court finds that the petition was filed after expiration of the one-year statute of
Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20          PageID.736   Page 2 of 7




limitations and denies the petition. The Court also denies Payne’s motion to stay

the proceeding and declines to issue a certificate of appealability.

                                  I. Background

      Payne was convicted after a bench trial in Wayne County Circuit Court of

armed robbery and felony firearm. On December 14, 2011, he was sentenced to 15

to 30 years for the armed robbery conviction and two years for the felony-firearm

conviction.

      He filed an appeal of right in the Michigan Court of Appeals claiming that

the verdict was against the great weight of the evidence and that the trial court

erred in denying his motion for new trial. The Michigan Court of Appeals

affirmed his convictions. People v. Payne, No. 308357, 2013 WL 2420987 (Mich.

Ct. App. June 4, 2013). On December 23, 2013, the Michigan Supreme Court

denied leave to appeal. People v. Payne, 495 Mich. 913 (2013).

      On December 19, 2014, Payne filed a petition for writ of habeas corpus

raising the same claims raised on state court direct review. On September 24,

2015, the Court granted Payne’s motion for non-prejudicial dismissal of the

petition. See 9/24/2015 Op. & Ord., Payne v. Winn, No. 14-14903.

      On May 9, 2016, Payne filed a motion for relief from judgment in the trial

court. The trial court denied the motion. See 8/18/2016 Op. & Ord. (ECF No.17).


                                           2
Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20         PageID.737       Page 3 of 7




Both state appellate courts denied Payne’s applications for leave to appeal the trial

court’s decision. See People v. Payne, No. 335711 (Mich. Ct. App. Jan. 24, 2017);

People v. Payne, 501 Mich. 946 (Mich. Dec. 27, 2017).

      Payne filed the pending petition on January 10, 2018. Respondent filed an

answer in opposition arguing that the petition was not timely filed and,

alternatively, that the claims lack merit. Payne later filed a motion seeking a stay

to allow him to exhaust additional claims in state court.

                                   II. Discussion

      Respondent argues that the petition is barred by the one-year statute of

limitations. Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat.

1214, imposes a one-year limitations period for habeas petitions. See 28 U.S.C. §

2244(d)(1). A prisoner must file a federal habeas corpus petition within one year

from the latest of the following four dates:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;

      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;

      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly

                                          3
Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20          PageID.738     Page 4 of 7




      recognized by the Supreme Court and made retroactively applicable to
      cases on collateral review; or

      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

28 U.S.C. § 2244(d)(1).

      Payne is not relying on a newly recognized constitutional right or on newly

discovered facts, and he has not alleged that a state-created impediment prevented

him from filing a timely petition. Consequently, the relevant subsection here is

§ 2244(d)(1)(A), which states that a conviction becomes final at “the conclusion of

direct review or the expiration of the time for seeking such review.” 28 U.S.C. §

2244(d)(1)(A).

      The Michigan Supreme Court denied Petitioner’s application for leave to

appeal on December 23, 2013. People v. Payne, 495 Mich. 913 (2013). Petitioner

did not petition for a writ of certiorari with the United States Supreme Court.

Thus, his conviction became final on March 14, 2014, when the time period for

seeking certiorari expired. Bronaugh v. Ohio, 235 F.3d 280, 283 (6th Cir. 2000)

(one-year statute of limitations does not begin to run until the time for filing a

petition for a writ of certiorari for direct review in the United States Supreme Court

has expired). The last day on which a petitioner can file a petition for a writ of

certiorari in the United States Supreme Court is not counted toward the one-year

                                           4
Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20            PageID.739    Page 5 of 7




limitations period applicable to habeas corpus petitions. Id. at 285. Accordingly,

the limitations period commenced on March 15, 2014.

        Payne filed his first habeas corpus petition on December 19, 2014. Under

certain extraordinary circumstances, the one-year limitations period may be

equitably tolled while a federal habeas corpus petition is pending . See Reeves v.

Campbell, 708 F. App’x 230, 235-36 (6th Cir. Sept. 5, 2017). The Court will

assume without deciding that the limitations period was tolled while Payne’s

petition was pending. At the time Payne filed his petition, 279 days of the one-

year limitations period had run. The limitations period, of which 86 days

remained, restarted when the habeas petition was dismissed on September 24,

2015. It continued to run until it expired on December 20, 2015.

        Payne’s filing of a motion for relief from judgment in the trial court on May

9, 2016, did not serve to toll the limitations period. See DiCenzi v. Rose, 452 F.3d

465, 468 (6th Cir. 2006) (a properly-filed post-conviction motion tolls the

limitations period, but it does not "restart" a limitations period that has already

run).

        Equitable tolling is available to toll a statute of limitations when “‘a

litigant’s failure to meet a legally-mandated deadline unavoidably arose from

circumstances beyond that litigant’s control.’” Robertson v. Simpson, 624 F.3d


                                            5
Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20          PageID.740    Page 6 of 7




781, 784 (6th Cir. 2010) (quoting Graham-Humphreys v. Memphis Brooks

Museum of Art, Inc., 209 F.3d 552, 560-61 (6th Cir. 2000)). In the habeas context,

to be entitled to equitable tolling, a petitioner must show “‘(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood

in his way’ and prevented timely filing.” Lawrence v. Florida, 549 U.S. 327, 336

(2007) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). A petitioner

bears the burden of showing that he is entitled to equitable tolling. Robertson, 624

F.3d at 784. The Court finds no basis for equitable tolling in this case.

      Over one year after filing the pending habeas petition, Payne filed a motion

to stay proceedings so that he could exhaust additional claims (not raised in the

petition) in state court. Given the Court’s determination that the petition is

untimely, a stay is unwarranted. See Palmer v. Carlton, 276 F.3d 777, 781 (6th

Cir. 2002) (stay and abeyance procedure is appropriate where dismissal of petition

would jeopardize the timeliness of a future petition).

                         III. Certificate of Appealability

      Under Federal Rule of Appellate Procedure 22, before Petitioner may appeal

the Court’s decision, a certificate of appealability (“COA”) must issue. See 28

U.S.C. § 2253. A COA may be issued “only if the applicant has made a substantial

showing of the denial of a constitutional right.” 28 U .S.C. § 2253(c)(2). A


                                           6
Case 2:18-cv-10212-DPH-DRG ECF No. 14 filed 07/31/20         PageID.741     Page 7 of 7




petitioner must show “that reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were adequate to deserve encouragement to proceed

further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citation omitted).

      In this case, the Court concludes that reasonable jurists would not debate the

Court’s holding that the petition is untimely. The Court denies a certificate of

appealability.

                                  IV. Conclusion

      The Court finds that Petitioner failed to file his habeas petition within the

applicable one-year limitations period. Accordingly, the Court DENIES and

DISMISSES the petition for a writ of habeas corpus. The Court DENIES the

Motion to Stay Proceedings and to Hold in Abeyance. [ECF No. 11]

      The Court DENIES a certificate of appealability. If Petitioner chooses to

appeal the Court’s decision, he may proceed in forma pauperis on appeal because

an appeal could be taken in good faith. See 28 U.S.C. § 1915(a)(3).

      SO ORDERED.

                                 s/Denise Page Hood
                                 Chief Judge, United States District

Dated: July 31, 2020



                                          7
